

115 HR 4210 IH: To increase the maximum amount of assistance authorized under supplemental agricultural disaster assistance programs for livestock indemnity payments, livestock forage disaster assistance, and emergency assistance for livestock, honey bee, and farm-raised fish losses.
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4210IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Marshall introduced the following bill; which was referred to the Committee on AgricultureA BILLTo increase the maximum amount of assistance authorized under supplemental agricultural disaster
			 assistance programs for livestock indemnity payments, livestock forage
			 disaster assistance, and emergency assistance for livestock, honey bee,
			 and farm-raised fish losses.
	
 1.Payment limitations for supplemental agricultural disaster assistance programsSection 1501(f)(2) of the Agricultural Act of 2014 (7 U.S.C. 9081(f)(2)) is amended by striking $125,000 and inserting $250,000. 